Citation Nr: 1520383	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  09-09 711	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease and disc disease of the lumbosacral spine with Tarlov's cyst.

2.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.

3.  Entitlement to an effective date earlier than August 28, 2014 for the award of compensation for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel
INTRODUCTION

The Veteran served on active duty from May 1997 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012, the Board denied a higher rating for the Veteran's back disability.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a December 2012 joint motion for remand (JMR) and Court order, the case was remanded for compliance with instructions in the JMR. 

The Board remanded the case for additional development in June 2013 and again in June 2014. 

In October 2014, the RO granted service connection for radiculopathy of the left lower extremity associated with the low back disability and assigned a 10 percent evaluation, effective August 28, 2014.  The Veteran thereafter expressed his disagreement.  (Because the question of the propriety of rating for the low back disability since December 2005 is before the Board, and because the criteria for rating spine disabilities require that consideration be given to any associated objective neurologic abnormalities, see 38 C.F.R. § 4.71a (2014), the question of the correct rating for any such abnormality, including radiculopathy, since December 16, 2005, is also before the Board.)


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by pain; normal gait; and flexion of the lumbar spine limited to no worse than 70 degrees, extension to 30 degrees, and lateral flexion/rotation to 30 degrees.  Muscle spasm or guarding, ankylosis, incapacitating episodes requiring prescribed bed rest and treatment of at least two weeks, or neurological manifestations that are separately compensable (other than left lower extremity radiculopathy) have not been shown.

2.  The Veteran's left lower extremity radiculopathy is manifested by no more than mild incomplete paralysis of the sciatic nerve.

3.  Prior to August 28, 2014, the Veteran did not have objectively diagnosed radiculopathy of the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for the Veteran's low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1 - 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237, 5242, 5243 (2014).

2.  The criteria for an initial rating in excess of 10 percent for the Veteran's left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1 - 4.7, 4.40, 4.45, 4.59, 4.71a, DC 8720 (2014).

3.  The criteria for an effective date prior to August 28, 2014 for the award of compensation for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  

Where, as here with the claim for higher initial ratings for the service-connected back and left leg disabilities, service connection has been granted, that claim is substantiated.  No additional VCAA notice is required with respect to the downstream rating and effective date issues.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has complied with its duty to assist the Veteran in the development of his claim, to include substantial compliance with the June 2013 and June 2014 remands.  The evidence of record includes private treatment records, VA treatment records, and lay statements.  

The Veteran was afforded VA examinations in March 2006 and October 2014.  His attorney contends that the October 2014 VA examination is inadequate.  See November 2014 Correspondence at 5.  Specifically, she contends that a new VA examination is needed to evaluate the DeLuca criteria.  Both VA examiners considered additional functional limitation during flare-ups or after repetitive use.  Neither was able to speculate as to additional range-of-motion limitation.  The October 2014 examiner is noted to be a nurse practitioner rather than a physician.  The Court has held that a nurse practitioner may provide competent medical evidence as long as the examination and opinion itself is not incomplete or otherwise insufficient.  See Cox v. Nicholson, 20 Vet. App. 563, 568-569 (2007).  The VA examinations are adequate because the examiners reviewed the claims file, described the Veteran's back disability and associated symptoms in detail, and supported all conclusions with analyses based on objective observations.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Given that the examination findings were adequate, the Board finds that the performance of the October 2014 examination by nurse practitioner rather than by a physician did not render it inadequate or that the agency of original jurisdiction (AOJ) failed to substantially comply with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall, citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)). For these reasons, the Board finds that a third VA examination is unnecessary.


II.  Initial Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Given that the Veteran appealed from an initial grant, the Board will evaluate the issue as a claim for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.

When rating disabilities of the joints, the degree of actual functional impairment must be considered.  Factors such as pain, fatigue, lack of endurance, incoordination, and weakness are evaluated to determine the functional impact on the involved joint, particularly with repeated movements.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, (1995).

In determining if a higher rating is warranted based on greater limitation of motion due to pain on use, including use during flare-ups, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2012).  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  Id.  Pain may result in functional loss, however, if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Id.

The Veteran is service connected for degenerative joint disease and disc disease, lumbosacral spine, with Tarlov's cyst, rated as 10 percent disabling from December 16, 2005.  

Under the spine criteria, intervertebral disc syndrome should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted for IVDS (preoperatively or postoperatively) is warranted when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243. 

Note (1), which follows the rating criteria, indicates that for purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Under the General Rating Formula for Diseases and Injuries of the Spine, which is used for rating a sprain or degenerative joint disease, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, Note 2.  

In addition, DC 5003, for degenerative arthritis, provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a.

Any objective neurologic abnormalities associated with a disability of the spine, including, but not limited to, bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code.  Note (1).

The Veteran is also service connected for radiculopathy of the left lower extremity, rated as 10 percent disabling under DC 8720 for neuralgia of the sciatic nerve.  See 38 C.F.R. § 4.124a, DC 8720.

The criteria for evaluating the severity or impairment of the sciatic nerve is set forth under DCs 8520 (paralysis), 8620 (neuritis), and 8720 (neuralgia).  See 38 C.F.R. 
§ 4.124a.  Under DC 8520, a 10 percent evaluation is warranted for mild incomplete paralysis.  A 20 percent evaluation is warranted for moderate incomplete paralysis.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis of the lower extremity; the foot dangles and drops, no active movement is possible of the muscles below the knee, flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  The term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board notes that words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The March 2006 examination shows that the Veteran complained of constant low back pain, which he rated 9/10.  He denied stiffness or weakness.  The pain was precipitated by physical activity and alleviated with rest and over-the-counter medication.  He denied any incapacitation.  The Veteran was able to perform activities of daily living.  He was unable to vacuum, garden, or mow the lawn.  The examiner concluded that the functional impairment was limited standing, bending, and heavy lifting.  The Veteran had not lost any time from work.  His gait was normal and he did not require an assistive device.  There was tenderness to palpation, but no muscle spasm.  Straight leg raising was negative bilaterally.  There was no ankylosis.  Flexion was to 90 degrees with pain at 10 degrees.  Extension was to 30 degrees with pain at 10 degrees.  Lateral flexion and rotation were to 30 degrees bilaterally.  There was pain and fatigue after repetitive testing, but the examiner refused to speculate with respect to additional limitation of joint function in degrees.  There were no signs of IVDS.  Peripheral pulses were normal.  Motor, sensory, and reflex testing were normal.  X-rays were within normal limits.

August 2007 X-rays of the lumbar spine were normal.  A September 2007 MRI was also normal.

May 2008 VA treatment records show that the Veteran complained of low back pain and paresthesia of the left thigh region after prolonged sitting.  He denied any lower extremity weakness.  Motor, sensory, and reflex testing were normal.  Straight leg raising was negative bilaterally.  There was tenderness to palpation.  The clinician found no evidence of lumbar radiculopathy.  He prescribed Vicodin.

May 2009 VA treatment records show that the Veteran complained of occasional back spasms, as well as constant low back pain that he rated 5/10.  X-rays were normal.

September 2013 VA treatment records show that there was tenderness to palpation and normal pulses in the lower extremities.  Reflexes were 2+.  X-rays were unremarkable.  The clinician prescribed a back brace.

Minimal tenderness and spasm were noted in August 2014.

Another VA examination was conducted in October 2014.  The Veteran complained of constant low back pain and occasional pain, numbness, and tingling down his left leg.  The pain was precipitated by bending, walking more than 15 minutes, and prolonged sitting or standing.  The pain was alleviated with rest and pain medication (over-the-counter and prescription).  He reported flare-ups limited his ability to walk, bend over, or do any physical exercise.  He did not require an assistive device.  There was tenderness to palpation, but no muscle spasm.  Straight leg raising was negative on the right and positive on the left.  There was no ankylosis.  Flexion was to 70 degrees with pain at 40 degrees.  Extension was to 30 degrees with no pain.  Lateral flexion and rotation were to 30 degrees bilaterally.  There was less movement than normal, pain, and interference with sitting, standing, and/or weight bearing after repetitive testing.  Motor and sensory testing were normal.  Reflexes were normal except for the left ankle.  X-rays showed mild degenerative changes.  The examiner diagnosed mild radiculopathy of the left lower extremity.  He also diagnosed IVDS, but noted that there had been no incapacitating episodes in the past 12 months.  The examiner noted that the Veteran worked full time as an electronics technician, and that the prolonged sitting and standing required for this job aggravated the Veteran's back pain.  He noted that while pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or after repetitive use, it was impossible to state exactly what degree of additional range of motion loss would be due to pain on use or during flare-ups.

Upon review of the relevant evidence, the Board does not find that a rating higher than 10 percent is warranted for the Veteran's service-connected low back disability.  The Veteran's flexion of the thoracolumbar spine is no worse than 70 degrees, warranting no higher than the 10 percent rating.  Although there was pain at 10 degrees in March 2006, there was no pain until 40 degrees in October 2014.  There have been no findings of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Moreover, the record does not show that the Veteran's lumbar spine is favorably or unfavorably ankylosed.  Indeed, the examiners noted there was no ankylosis.   Furthermore, VA treatment records document the Veteran's complaints of low back pain, but there are no findings to suggest a level of disability tantamount to limitation of motion to less than 60 degrees.  Thus, the Board finds that these findings warrant a rating of no more than the 10 percent under the General Rating Formula for Diseases and Injuries of the Spine.

The Board has also considered the back disability under the rating criteria for intervertebral disc syndrome.  However, the evidence does not support a higher rating at any time during the claim period.  Both the March 2006 and the October 2014 VA examiners specifically noted no incapacitating episodes.  As such, the Board finds that consideration of the Veteran's back disability under the rating criteria for intervertebral disc syndrome does not result in a higher rating.  

Finally, the evidence of record does not reflect any associated neurological findings during the appeal period other than the service-connected left leg radiculopathy.

The disabling effects of pain have been considered in evaluating the Veteran's service-connected back disability.  The Veteran's complaints of pain were considered in the level of impairment and loss of function attributed to his disability.  The Veteran apparently has periods of exacerbation of back pain that are relieved with medication and are not so significant to warrant a higher rating.  The Board acknowledges the March 2006 and October 2014 findings of functional loss after repetitive testing; however, there was no further limitation of motion.  Furthermore, the treatment records are absent for findings of a more severe loss of range of motion on flare-ups of the back.  Thus, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish functional loss to the degree that would warrant an evaluation in excess of the currently assigned disability evaluation.  

The Board also finds that a rating higher than 10 percent is not warranted for the Veteran's left lower extremity radiculopathy.  VA treatment records indicate that the Veteran has complained of left leg numbness.  Deep tendon reflexes were normal in March 2006, May 2008, and September 2013.  Deep tendon reflexes were normal in the left knee and 1+ in the left ankle in October 2014.  The Board notes that the Veteran uses a cane; however, the medical evidence indicates normal muscle tone, motor function, and sensation of the left lower extremity with no muscle atrophy throughout the claim period.  Thus, taking all of the evidence of record into account, the Board finds that the competent evidence indicates that the Veteran's symptoms of left radiculopathy are no worse than mild in severity.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).

In light of the holding in Hart, the Board has considered whether the Veteran is entitled to "staged' ratings for his service-connected back and left leg.  Based upon the record, the Board must conclude that at no time during the claim periods have these disabilities been more disabling than as currently rated.

As to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's back and left leg.  The primary symptoms associated with these disabilities are pain and numbness, respectively.  The Veteran maintains that he can no longer exercise due to back pain and that he has trouble getting out of bed in the morning.  The Board finds that these symptoms are contemplated under the relevant rating criteria and under the Deluca criteria, including §§ 4.40 and 4.45, which compensate for limitation of motion and symptoms such as pain.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

III.  Effective Date--Radiculopathy

Where a claim has not been filed within one year after separation from service, the law provides that the effective date of an award of service-connected disability compensation based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (b) (2). 
 
Generally, except as otherwise provided, the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 3.155. 

Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file which may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

Effective dates for both primary and secondary conditions are governed by 38 C.F.R. § 3.400, which provides that the effective date is the later of the date the condition arose or the date the veteran applied for benefits.  See Roper v. Nicholson, 20 Vet. App. 173 (2006).  As noted in the introduction above, because the criteria for rating disabilities of the spine require consideration of any objective demonstration of associated neurologic abnormalities, consideration must be given to whether there was any such objective demonstration since the award of service connection for the spine disability.  38 C.F.R. § 4.71a.

The Veteran seeks an effective date earlier than August 28, 2014 for the grant of service connection (more specifically, a separate rating) for left lower extremity radiculopathy.  It appears the Veteran's attorney is advocating for an effective date of May 9, 2008 because on that date the Veteran complained of paresthesia of the left thigh during an appointment at the VAMC.  See November 2014 Correspondence at 2.  However, motor, reflex, and sensory testing were normal.  Straight leg raising was negative.  The clinician specifically noted that there was no evidence of lumbar radiculopathy.  On August 28, 2014, the Veteran was diagnosed with radiation of left leg pain secondary to his service-connected back disability.  The October 2014 VA examiner reviewed these treatment records and also diagnosed radiculopathy of the left lower extremity.  Thus, because objective evidence did not show entitlement to a separate rating for radiculopathy of the left lower extremity earlier than August 28, 2014, an earlier effective date for compensation is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease and disc disease of the lumbosacral spine with Tarlov's cyst is denied.

Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy is denied.

Entitlement to an effective date earlier than August 28, 2014, for the award of compensation for left lower extremity radiculopathy is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


